UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4663
TIMOTHY LEOTIS MCCRAY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                             (CR-02-11)

                      Submitted: May 20, 2003

                      Decided: May 29, 2003

       Before WILLIAMS and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Eliza-
bethtown, North Carolina, for Appellant. Anne Margaret Hayes,
Assistant United States Attorney, Mary Jude Darrow, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.
2                     UNITED STATES v. MCCRAY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Timothy Leotis McCray appeals his conviction and sentence for a
violation of 21 U.S.C. § 841(a)(1) (2000). McCray’s attorney has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Although counsel states that there are no meritorious issues
for appeal, he challenges the adequacy of the Fed. R. Crim. P. 11 plea
colloquy, as well as the imposition of sentence. The Government
elected not to file a formal brief. Although informed of his right to
file a supplemental brief, McCray has not done so. In accordance with
Anders, we have considered the brief and examined the entire record
for meritorious issues.

   McCray first argues that the district court did not conduct an ade-
quate Fed. R. Crim. P. 11 plea colloquy. Because McCray failed to
object or move to withdraw his guilty plea, we review his plea hear-
ing for plain error. See United States v. Martinez, 277 F.3d 517, 524-
27 (4th Cir.), cert. denied, 123 S. Ct. 200 (2002).

   The record reveals that the district court explained to McCray the
charges against him, the maximum penalties therefor, the applicability
of the sentencing guidelines, and the various rights he was waiving
by pleading guilty. McCray acknowledged his understanding of the
court’s explanation, made no objection to the Government’s factual
basis for the plea, and stated that he was satisfied with the services
of his attorney. Thus, we find that the district court conducted an ade-
quate Rule 11 plea colloquy.

   McCray’s next argument, that the district court erred in the imposi-
tion of sentence is, likewise, without merit. The district court’s appli-
cation of the sentencing guidelines is reviewed for clear error as to
factual findings; legal determinations are reviewed de novo. See
United States v. Blake, 81 F.3d 498, 503 (4th Cir. 1996). The district
                      UNITED STATES v. MCCRAY                          3
court correctly found that McCray’s offense level was 34 and his
criminal history category was VI, placing him in a sentencing range
of 262 to 327 months imprisonment. The court then sentenced
McCray to 262 months imprisonment, finding that such a sentence at
the low end of the guideline range was reasonable. Thus, we find that
the district court’s imposition of sentence was proper.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm McCray’s conviction and sentence. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED